JUSTICE SCOTT, dissenting: No aspersion has been cast upon the integrity of the defendant Dukes, nor should there be. I further agree with the observation in the majority opinion to the effect that citizen participation in governmental affairs should be encouraged rather than discouraged, yet I am constrained to dissent from the result reached in the majority opinion. As I read the majority opinion, it concedes that there is a possibility of a conflict of interest resulting from the defendant’s dual service as a trustee of the village of South Pekin and as a member of the South Pekin Grade School Board. The majority opinion states that this conflict could be avoided by his withdrawal and refusal to participate in situations that might give rise to a conflict. An argument is advanced that the defendant could do as judges do, to-wit, recuse themselves from a specific case when their participation in a case would give rise to a possible charge of impropriety. In examining these observations found in the majority opinion it should first be noted that it is stated that the defendant could recuse himself from participation in certain situations. It is not stated that it would be mandatory for the defendant to do so and rightly so, because there is no constitutional or statutory provision requiring such action on the part of the defendant. I am further of the belief that it would be a grave mistake to try by judicial opinion to vest in dual office holders the right to determine when their participation in governmental affairs would give rise to a charge of conflict of interest. Such an opinion would encourage dual office holding, thereby spawning a rash of litigation, and would further be a serious blow to the continuous quest for integrity in government. Judges do recuse themselves from cases where their participation would give rise to a charge of impropriety. They do so for a number of reasons, i.e., personal knowledge about the litigation, personal friendship or animosity as to the parties or counsel, personal philosophy as to certain doctrines. All of these factors could give rise to bias or a charge of bias. Judges in our State, unlike the defendant, are not dual office holders. They do not, like the defendant, affirmatively take steps to place themselves in a questionable situation. The activities of judges in our State are stringently regulated, and I fail to see any logical analogy between their activities and the activity of the defendant. The majority opinion recognizes that the South Pekin Board of Trastees and the Grade School Board of Education may contract and legally associate with each other. It also recognizes that the village of South Pekin through the board of trustees has authority to grant financial assistance to- the school district through State revenue sharing funds. It is impossible to refute the fact that the defendant has placed himself in the position where he may well have to serve two masters. Serving two masters has never proved to be a successful venture. It is unfair to the masters, it is unfair to the individual who attempts to so serve, and in the instant case it is unfair to the citizens of South Pekin. The majority opinion recognizes the case of People v. Haas (1908), 145 Ill. App. 283, but asserts that the holding in Haas is not applicable in the instant case because in Haas there was a specific constitutional prohibition against dual office holding. The majority opinion has set forth the pertinent language of Haas regarding situations where incompatibility results from dual office holding. The language does not require the existence of specific statutory or constitutional provisions prohibiting dual office holding before incompatibility will arise, but states that consideration of public policy will result in incompatibility. In the instant case a public policy question is present in that the defendant is in a position where he cannot impartially perform the duties of each of the governmental offices which he serves. On June 30, 1980, the Attorney General of our State issued opinion No. S — 1494 (1979-1980 Ill. Opp. Att’y Gen. 80) which advised the State’s Attorney of Vermilion County that the holding by the same individual of the offices of village mayor and school board member resulted in incompatibility because it was possible that conflicts of interest might arise due to State revenue sharing. Attorney General opinions have no precedential authority but can be cited for advisory purposes only. I deem the opinion noteworthy in that it addresses the precise question presented in the instant case. For the reasons stated I am of the opinion that the judgment of the circuit court of Tazewell County should be affirmed.